a AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page 1 of | z

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November 1, 1987)

Gabriel Arreola-Alonso ~ Case Number: 3:20-mj-20086

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

David L Baker
Defendant's Attorney
REGISTRATION NO. 93693298
J
THE DEFENDANT: AN 15 2020
pleaded guilty to count(s) 1 of Complaint erence si Se ot
CL] was found guilty to count(s) BGUTHERN PISTAIGT OF GAL RNA
after a plea of not guilty.
Accordingly, th the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense , Count Number(s)
§:1325 ILLEGAL ENTRY (Misdemeanor) 1
C! The defendant has been found not guilty on count(s)
Ci Count(s) | dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

 

/PXTIME SERVED | Oo days

XI Assessment; $10 WAIVED Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in

the defendant’s possession at the time of arrest upon their deportation or removal.

C1 Court recommends defendant be deported/removed with relative, charged in case = .-

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
-of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid, If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Wednesday, January 15, 2020
Date of Imposition of Sentence

LV

HONORABIE ROBERT N. BLOCK.
UNITED STATES MAGISTRATE JUDGE

 

 

Clerk’s Office Copy Load | | 3:20-mj-20086

 

 
